Woodworth, J.
Conceding that the Judge may order the jury polled, seems to give the party a right to insist on it. I think this cannot be a matter of mere discretion. It has been the uniform practice at the Circuit, as far as I have been acquainted with it, to allow the jury to be polled, whether the verdict he sealed, as here, by consent, or delivered ore tenus by the foreman.

Curia.

We think the jury may be palled, at the instance
©f either party, at' any time before the verdict is recorded* whether it be sealed, by consent, or is oral.
Motion granted.